El Juez Asociado Sb. Aldbey,
emitió la opinión del tribunal.
*701Como consecuencia de un pleito seguido pt t Sergio León Lugo contra Jaime Alvarado y de la sentencia en él recaída, fué adjudicada al primero por el Márshal de la Corte Municipal de Juana Díaz una casa propiedad del segundo, y esta-blecido subsiguientemente juicio de desahucio recayó senten-cia ordenando el desalojo y lanzamiento de ella contra lo cual interpuso Alvarado este recurso de apelación en el que señala como errores de la corte inferior, aunque no los argu-menta, que ésta apreció la prueba indebidamente y que estimó que la materia nueva de defensa por él alegada no era sufi-ciente para evitar que se declarara con lugar la demanda.
En cuanto al primer señalamiento de error debemos declarar que no existe porque toda la prueba demuestra claramente y sin contradicción, que el apelado adquirió la casa en cuestión por título de adjudicación en el pleito refe-rido y que todavía está ocupándola el apelante sin pagar canon alguno por ella.
En cuanto al segundo, el hecho de que el apelante ha pedido la nulidad del juicio que produjo la venta y adjudi-cación de la casa no es motivo para declarar que León Lugo no tenga un título suficiente para obtener sentencia favorable en un juicio por desahucio porque mientras no se anule el juicio y la venta es válido el título del demandante, seguirá siendo el dueño y como tal tiene derecho a que el apelante desocupe la casa en cuestión. Declarar que la reclamación de nulidad de un título impide ejercitar los derechos que del mismo dimanan equivaldría a resolver en el juicio de desahucio que dicho título adolece de los vicios en que se basa la nulidad pretendida, cuestión ésta que no puede ser apreciada ni resolverse en un juicio sumario y especial como es el de desahucio en el que sólo se trata del derecho que para despedir al que ocupa la finca tiene el que por el mo-mento aparece dueño y poseedor de ella.
La sentencia apelada debe ser confirmada,

Confirmada la sentencia apelada.

*702Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.